ORDER

PER CURIAM.
Defendant, Percy Lake, appeals from his conviction, after a jury trial, for burglary in the second degree. Defendant was sentenced as a prior and persistent class X offender to fifteen years imprisonment.
No jurisprudential purpose would be served by a written opinion. Defendant’s conviction is affirmed. Rule 30.25(b).
Defendant also appeals from the denial of his Rule 29.15 motion following an evidentia-ry hearing. The judgment of the motion court is based on findings of fact that are not clearly erroneous; no error of law appears. An opinion would have no precedential value. The judgment is affirmed. Rule 84.16(b).
Defendant’s conviction for burglary in the second degree and denial of defendant’s Rule 29.15 motion are affirmed.